          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

PLASTIPAK PACKAGING, INC.,          )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                          Civil Action No. 1:19-cv-11193-IT
                                    )
ICE RIVER SPRINGS WATER CO. INC. )
AND ICE RIVER SPRINGS USA, INC.     )
                                    )
      Defendants.                   )
____________________________________)

  MEMORANDUM OF LAW IN SUPPORT OF NON-PARTY NIAGARA BOTTLING
        LLC’S MOTION FOR PROTECTIVE ORDER REGARDING
              DOCUMENTS FROM PRIOR LITIGATION

       Non-party Niagara Bottling, LLC (“Niagara”) moves pursuant to Fed. R. Civ. P. 26(c) for

a protective order to prevent the production in this case of materials containing highly

confidential and sensitive Niagara information from an earlier lawsuit between Plastipak and

Niagara, Plastipak Packaging, Inc. v. Niagara Bottling, LLC, No. 1:17-cv-01463-AJT-MSN

(E.D. Va.) (filed Dec. 22, 2017) (“the Niagara Litigation”).

                                            Background

       Niagara is an industry-leading private company that manufactures and sells store brand,

private label, and Niagara-branded bottled water throughout the United States and abroad.

Plastipak and Ice River are among Niagara’s competitors: Plastipak manufactures and sells

plastic containers for a variety of consumer products, including bottled water; its affiliate

Absopure, under common ownership with Plastipak, is a direct Niagara competitor that

manufactures and sells bottled water; and Ice River is another direct Niagara competitor that also
           Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 2 of 12



manufactures and sells bottled water. (Dec. 5, 2019 Decl. of Pamela Anderson Cridlebaugh

(“Cridlebaugh Decl.”) ¶¶ 9–10.)

        In December of 2017, Plastipak sued Niagara in the Niagara Litigation, alleging willful

infringement of seven Plastipak patents relating to lightweight neck finishes for plastic bottles.

(Plastipak now asserts the same seven patents against Ice River in the current lawsuit, in addition

to three other patents not at issue in the Niagara Litigation.) The Niagara Litigation settled on

September 26, 2018, on the eve of trial.

        During the Niagara Litigation, Niagara was required to produce documents containing

highly sensitive and valuable business information, including documents reflecting its trade

secrets, product research and development information, and financial information. (Cridlebaugh

Decl. ¶¶ 5–7.) In the course of the litigation, Niagara’s highly sensitive business information

also was disclosed in interrogatory responses, during depositions, and in expert reports. (Id.)

        The Niagara research, development, design, engineering, manufacturing, and operation of

its products produced in the earlier litigation focused on Niagara’s lightweighting and innovation

efforts, alternative designs available to Niagara, development and manufacturing of the Niagara

products accused by Plastipak, and development and manufacturing of the Niagara products

practicing the patents Niagara asserted against Plastipak. (Id.)

        Niagara’s highly confidential and sensitive financial information produced in the earlier

litigation included information relating to Niagara’s business and financial performance;

Niagara’s financial statements and accounting systems; and information on the cost of

development, pricing, sales, and profitability of Niagara’s products. (Id.) Niagara’s financial

information is particularly sensitive since Niagara is a privately-owned company that maintains

strict confidentiality regarding its finances. (Id.)




                                                   2
              Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 3 of 12



        These disclosures were made under a protective order with three levels of confidentiality

for various types of sensitive and non-public documents, material, or testimony, including trade

secrets and competitive business information; financial information; and “other confidential or

proprietary information, including technical information.” (Niagara Litigation Stipulated

Protective Order (“Niagara Protective Order”), Ex. 3 to Decl. of Herbert Finn in Supp. of Defs.’

Mot. to Compel Pl. to Produce Docs. from the Prior Related Litig., ECF No. 39-3 (“Finn Decl.”),

¶¶ 2-3, 19.) The lowest confidentiality tier restricted access to the attorneys of record, the

Niagara court, experts, and one individual from each party to the extent necessary for the

Niagara Litigation. (Id. ¶ 4.) The middle confidentiality tier restricted access to the attorneys of

record, the Niagara court, and experts, where the information was deemed sufficiently sensitive

to require such a designation. (Id. ¶ 5.) The highest confidentiality tier, intended for highly

confidential technical documents, limited access to the attorneys of record, the Niagara court,

and experts, and also prevented those individuals from participating for one year in the

prosecution of a patent application relating to the subject matter of the disclosed information.

(Id. ¶ 19).

        If the parties to the Niagara Litigation disagreed over a confidentiality designation, the

protective order established a procedure under which the parties would provide notice of the

specific designation and attempt to resolve the dispute. (Id. ¶ 10.) If the parties could not reach

agreement, the protective order allowed the party seeking removal of the designation to move the

Niagara court for relief. (Id.)

        The protective order strictly limited the use or disclosure of Confidential Information to

the Niagara Litigation “or related litigation between the parties,” and the order barred the use or

disclosure of Confidential Information “to any person or entity not entitled under this Protective




                                                  3
           Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 4 of 12



Order to receive it, unless agree to in writing by all parties to this action or as authorized by

further order of the Court.” (Id. ¶ 7.) The protective order also obligated the parties to return or

destroy all Confidential Information within 60 days of the litigation’s conclusion, with counsel of

record permitted to retain a subset of pleadings; deposition transcripts and exhibits; trial exhibits;

and work product containing Confidential Information. (Id. ¶ 16.) Finally, the protective order

survived the termination of the Niagara Litigation. (Id. ¶ 18.)

       Niagara agreed to the production of its highly confidential information in the Niagara

Litigation because its products were at issue in that case. Plastipak had accused Niagara

products of infringing various Plastipak patents. That made Niagara’s confidential product

information directly relevant. And Niagara’s financial information was relevant to the damages

claimed by Plastipak for the alleged infringement.

       When Plastipak informed Niagara that Ice River requested Plastipak to produce

documents from the Niagara Litigation, Niagara advised that it objected to the production of

documents that reflected Niagara’s Confidential Information, such as product development and

financial information, since such information is both highly sensitive and irrelevant to the current

litigation. (Oct. 28, 2019 letter from A. Wheeler to W. Reichel, Finn Decl. Ex. 7, ECF No. 39-

7.) As an alternative, Niagara proposed that Plastipak prepare a log of the materials containing

Niagara Confidential Information in its possession, so that Ice River could notify Niagara if it

believed any of those documents were improperly designated as Confidential or otherwise should

be produced. (Id.) In that way, Niagara could consider allowing the documents to be produced,

and if it refused to do so, Ice River could make a targeted motion to compel production that

would narrow the issues for this Court to consider. (Id.) Plastipak did not prepare a log, and on

November 18, 2019, Ice River filed its broad Motion to Compel. (ECF No. 35.)




                                                  4
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 5 of 12



                                            Argument

I.     The Court Should Protect Niagara’s Confidential and Sensitive Business
       Information from its Competitors by Enforcing the Protective Order Entered by its
       Sister Court in the Niagara Litigation

       Since Plastipak has already produced non-confidential materials from the Niagara

Litigation to Ice River, Ice River’s pending Motion to Compel asks this Court to require

Plastipak to produce all of Niagara’s Confidential Information that Plastipak retained from the

Niagara Litigation. (See Oct. 21, 2019 email from W. Reichel to H. Finn, Finn Decl. Ex. 4, ECF

No. 39-4; see also Defs.’ Mem. in Supp. of Their Mot. to Compel Pl. to Produce Docs. from the

Prior Related Litig., ECF No. 38 (“Defs. Mot.”), at 2–3.) Given the sensitive nature of Niagara’s

Confidential Information, and Ice River’s failure to prove how the Confidential Information is

relevant to the current litigation, this Court should instead enter an order protecting Niagara’s

Confidential Information from wholesale disclosure.

       It would be harmful to Niagara to have its sensitive product development and financial

information disclosed to its competitor Ice River, with whom it is not even in a lawsuit. (See

Cridlebaugh Decl. ¶ 11.) Federal courts have repeatedly recognized that such information is

entitled to a high degree of protection. They “dress technical information with a heavy cloak of

judicial protection because of the threat of serious economic injury to the disclosor of scientific

information.” Andrx Pharm., LLC v. GlaxoSmithKline, PLC, 236 F.R.D. 583, 586 (S.D. Fla.

2006) (quoting Safe Flight Instrument Corp. v. Sundstrand Data Control, Inc., 682 F. Supp. 20,

22 (D. Del. 1988); see also Tailored Lighting, Inc. v. Osram Sylvania Prods., Inc., 236 F.R.D.

146, 148 (W.D.N.Y. 2006) (“Recognizing the sensitive nature of proprietary technical

information, courts generally afford more protection to it than to ordinary business

information.”); Motorola, Inc. v. Interdigital Tech. Corp., No. Civ.A. 93-488-LON, 1994 WL




                                                  5
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 6 of 12



16189689, at *2 (D. Del. Dec. 19, 1994) (“In a patent case, maintaining the integrity of the

protective order is an especially serious concern.”); Safe Flight Instrument Corp., 682 F. Supp. at

22 (collecting cases). “The risk of competitive injury is particularly high when the opposing

party is a business competitor.” Bailey v. Dart Container Corp. of Mich., 980 F. Supp. 560, 583

(D. Mass.), on reconsideration in part on other grounds, 980 F. Supp. 584 (D. Mass. 1997); see

also Echostar Satellite LLC v. Viewtech, Inc., Civil No. 07CV1273 W (AJB), 2009 WL

10672432, at *3 (S.D. Cal. July 11, 2009) (disclosure of financial records to business

competitors, “even with a protective order, could cause . . . great harm.”). This is especially true

for Niagara, which is a private company that carefully maintains the privacy of its financial and

technical data. (Cridlebaugh Decl. ¶ 7.)

       Ice River’s demand that Plastipak produce all of Niagara’s Confidential Information that

Plastipak retained from the Niagara Litigation is particularly improper given its failure to show

or explain how competitively sensitive information about Niagara’s products and financial

information is relevant in the current dispute. As the party seeking production of Niagara

Confidential Information, Ice River has the burden “to establish that the information is

sufficiently relevant and necessary to [its] case to outweigh the harm disclosure would cause to

the person from whom [it] is seeking the information.” 8A Charles Alan Wright, Arthur R.

Miller & Richard L. Marcus, Federal Practice & Procedure § 2043 (3d ed. 2010), citing Bruno

& Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583, 597 (1st Cir. 1980). Niagara produced

its Confidential Information in the Niagara Litigation because its technical information was

relevant to Plastipak’s claims that Niagara’s products infringed on Plastipak’s patents, and its

financial data was relevant to the calculation of alleged damages. In this case, no Niagara

products are at issue, and Niagara’s financial information is utterly irrelevant.




                                                  6
           Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 7 of 12



       Ice River makes the unsupported generic assertion that “third-party documents from the

Niagara Litigation involving seven (7) of the ten (10) patents at issue in this case are relevant to

the claims and defenses in this litigation.” (Defs. Mot. at 4.) Ice River provides no explanation

as to how or why any of the requested Niagara Confidential Information is relevant. This broad

contention fails to satisfy what is required to show relevance, let alone to establish the necessity

of gaining access to a direct competitor’s sensitive confidential information in a case that is

about Ice River’s alleged infringement, not Niagara’s products.

       Ice River also cites several cases in which courts have ordered the production of claim

charts, invalidity, infringement, and damages contentions from prior litigation on the same

patents. (Id. at 5, citing cases.) In the only case from this district, Koninklijke Philips N.V. v.

Wangs Alliance Corp., Civil Action No. 14-12298-DJC, 2018 WL 283893, at *5 (D. Mass. Jan.

2, 2018), the court ordered production of invalidity contentions, which do not involve the

disclosure of an alleged infringer’s confidential information. The court in AbbVie Inc. v.

Boehringer Ingelheim International GmbH, Civil No. 17-cv-01065-MSG-RL, 2019 WL

1571666, at *1 n.3 & *2 (D. Del. Apr. 11, 2019) did permit the discovery of a third party’s

statutorily-mandated infringement as well as validity contentions, but in that case the third party

consented to the disclosure provided its confidential information was redacted and it was given

the opportunity to review the redactions before production. Id. And in Finjan, Inc. v. Zscaler,

Inc., Case No. 17-CV-06946-JST (KAW), 2019 WL 1543514 (N.D. Cal. Apr. 9, 2019), the prior

litigation involved the same defendant as in the current litigation, not a third party, and the

defendant agreed to produce its infringement, invalidity, and damages contentions from the prior

litigation (brought by a different plaintiff accusing the same product of infringement). Id. at *3.




                                                   7
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 8 of 12



None of these cases support Ice River’s broad demand for all documents from a prior litigation

that include a third party’s unredacted confidential information.

       Niagara’s request for a protective order is also appropriate here because it asks this Court

to enforce a protective order already entered by its sister court in the Niagara Litigation that

prohibits Plastipak from producing Niagara’s Confidential Information unless agreed to by

Niagara or authorized by order of the Niagara Litigation court. (Niagara Protective Order ¶ 7.)

Ice River’s Motion to Compel disregards this prior, valid order from another federal court that

prohibits production in this case of Niagara’s Confidential Information. See Fed. R. Civ. P.

26(b)(1) (describing scope of discovery “[u]nless otherwise limited by court order”). Federal

courts follow the principle that “a protective order that concerns the preservation of privileges

and confidentiality endures beyond the closing of a case, and other courts should not disregard

such a protective order.” Mona Vie, Inc. v. Amway Corp., Civil Action No. 08-CV-02464-

WDM-KLM, 2009 WL 524938, at *3 (D. Colo. Mar. 2, 2009) (citing cases). Since Ice River

essentially seeks a modification of the Niagara Litigation’s protective order, its request should

have been made to the Niagara Litigation court that entered the protective order. See id., citing

United Nuclear Corp. v. Cranford Ins. Co., 905 F.2d 1424, 1427 (10th Cir. 1990). “As long as a

protective order remains in effect, the court that entered the order retains the power to modify it,

even if the underlying suit has been dismissed.” United Nuclear Corp., 905 F.2d at 1427. “The

Court does not believe that it is appropriate for Defendant to attempt to circumvent the

protections provided in the Protective Order by attempting to obtain Plaintiffs' privileged and/or

confidential documents from [a non-party].” Mona Vie, Inc., 2009 WL 524938, at *4; see also

SSL Servs., LLC v. Citrix Sys., Inc., Civil Action No. 2-08-cv-158-TJW, 2010 WL 547478, at *1

& *3 (E.D. Tex. Feb. 10, 2010) (denying SSL’s motion to compel the production of “expert




                                                  8
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 9 of 12



reports from both Citrix and its patentee opponents in prior patent litigations that involves one or

more of [the GoTo services] in the case” because the burden on Citrix to produce these reports

would be great; it would have to petition “the courts in the other cases for a modification of the

protective order”); Zenith Radio Corp. v. Matsushita Elec. Indus. Co., 26 Fed. R. Serv. 2d 793

(E.D. Pa. 1978) (“[T]he status of confidentiality of these documents [under a protective order]

will not be breached by an order of this court. . . . It is an abuse of the discovery process to

order a defendant in the instant litigation to produce all documents which he had submitted in

another case under the judicial imprimatur that those documents, when submitted, were judicially

protected as confidential.”); cf. In re Keebaugh, Misc. Action No. 19-163, 2019 WL 5802703, at

*3 (E.D. Pa. Nov. 6, 2019) (existence of protective order in current action did not justify vitiating

protective order in prior action that limited use of documents to that action).

II.    In the Alternative, This Court Should Order Plastipak to Produce a Log of Relevant
       Documents Containing Niagara Confidential Information, and if Plastipak Still
       Seeks the Production of Particular Documents, This Court Should Order a
       Procedure for Removing Confidentiality Designations Consistent with the Niagara
       Litigation’s Protective Order

       In the alternative, if this Court is inclined to consider Ice River’s demand for the

production of Niagara Litigation materials on the merits, Niagara respectfully requests that the

Court enter an order consistent with the Niagara Litigation protective order’s procedures for

removing confidentiality designations.

       Specifically, the Court should order Plastipak to prepare a log of the materials containing

Niagara Confidential Information that Plastipak retained from the Niagara Litigation and that

Plastipak believes is “relevant to any party’s claim or defense” in the current litigation. See Fed.

R. Civ. P. 26(b)(1). The log should contain a degree of detail consistent with a privilege log

marked with the highest level of confidentiality permitted under the current suit’s protective




                                                  9
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 10 of 12



order. If Ice River believes that specific material from the log is either improperly marked as

confidential or subject to production despite its confidentiality, Ice River should provide written

notice to Niagara identifying the document and explaining Ice River’s position. The parties will

then attempt to resolve the dispute without court intervention (e.g., by removing the confidential

designation, producing a redacted version of the material, or allowing the production under the

current lawsuit’s protective order). If the parties cannot reach agreement on the matter within

seven days after receipt of the notice, Ice River may request an order from this Court compelling

production. (See Niagara Protective Order at ¶ 10.)

       Such a process would have several advantages: it would avoid a wholesale disclosure of

Niagara’s highly sensitive business information to its competitors, regardless of its

discoverability in the current litigation; it would allow the parties to negotiate over specific

material rather than engage in the generic debate over the parties’ rights that Ice River’s current

motion to compel has necessitated; and it would narrow the remaining disputed issues so that this

Court can focus on the precise nature of the material and Ice River’s particular need for it.

                                             Conclusion

       For the foregoing reasons, Niagara respectfully requests that the Court grant its motion

for a protective order prohibiting the production in this case of Niagara Confidential Information

originally produced in the Niagara Litigation. In the alternative, Niagara respectfully requests

that the Court order: 1) Plastipak to produce a log (marked with the highest level of

confidentiality permitted under the current suit’s protective order) of the discoverable material in

its possession from the Niagara Litigation that contains Niagara Confidential Information,

containing a level of detail consistent with a privilege log; 2) Ice River to produce written notice

to Niagara identifying the material from the log that is improperly marked as confidential or




                                                  10
          Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 11 of 12



subject to production despite its confidentiality, and explaining its reasoning; and 3) if the parties

cannot reach agreement on the matter within seven days after receipt of notice, Ice River may

move the Court for an order compelling production of the disputed material.

Dated: December 6, 2019                                Respectfully submitted,


                                                       /s/ Howard P. Goldberg
                                                       Howard P. Goldberg, BBO #654316
                                                       MANNING GROSS + MASSENBURG LLP
                                                       125 High Street, 6th Floor
                                                       Boston, MA 02110
                                                       Telephone: (617) 670-8800
                                                       Facsimile: (617) 670-8801
                                                       hgoldberg@mgmlaw.com

                                                       /s/ Glen E. Summers
                                                       Glen E. Summers (Pro Hac Vice pending)
                                                       Alison G. Wheeler (Pro Hac Vice pending)
                                                       BARTLIT BECK LLP
                                                       1801 Wewatta St., Suite 1200
                                                       Denver, CO 80202

                                                       Mark L. Levine (Pro Hac Vice pending)
                                                       BARTLIT BECK LLP
                                                       Courthouse Place
                                                       54 W. Hubbard St., #300
                                                       Chicago, IL 60654

                                                       Counsel for Non-Party Niagara Bottling,
                                                       LLC




                                                 11
         Case 1:19-cv-11193-IT Document 58 Filed 12/06/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of December, 2019, I caused a true and correct copy
of the foregoing document to be served on all counsel of record by operation of the Court’s
Electronic Case Filing System.

                                                             /s/ Howard P. Goldberg
                                                             Howard P. Goldberg




                                                12
